Citation Nr: 1756293	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-20 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for bilateral pes planus.

2.  Entitlement to a compensable rating for right hammer toes.

3.  Entitlement to a compensable rating for left hammer toes.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1981.

This matter comes before the Board of Veterans' Appeals from a January 2010 rating decision issues by the Jackson Regional Office (RO) of the Department of Veterans' Affairs (VA).  

The Board denied these claims in October 2016.  However, in May 2017, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand and remanded the claims back to the Board for further consideration.  

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and the Veterans' Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Joint Motion for Remand, the Board finds that a new examination is warranted for the Veteran's feet disabilities considering his painful joints and motion.  In this regard, the August 2013 VA examiner opined that DeLuca considerations could not be clearly delineated.  He added that it was possible that the Veteran could have limitations during a flare-up but the additional limitation could not be provided without resorting to speculation.  The Veteran has reported to treating providers that his foot pain worsened with repeated use.  As such, testing for effects of repetitive motion, and its impact on fatigability and pain of the Veteran's feet should be undertaken.  

With regard to the Veteran's claim for service connection for an acquired psychiatric disability, further efforts must be made to obtain his complete service personnel records.  As pointed out in the Joint Motion, the RO requested the Veteran's service personnel records using an "019" request rather than "018" or "020" codes.  As such, it is necessary for the VA to make reasonable efforts to obtain these records using the appropriate codes.

Additionally, the Board notes that the Veteran has not obtained a VA examination for his claimed psychiatric disability.  The Veteran has been diagnosed with anxiety and had a positive assessment for PTSD.  See VA Treatment Records, dated January 2010; Private Treatment Records, dated May 2012.  Additionally, the Veteran has asserted that he witnessed numerous events while in service that caused him stress, both related to his asserted assistance with military police and not affiliated with this stated assignment.  See Statement in Support of Claim for PTSD, dated March 2017.  However, there is no opinion regarding the relationship of any in-service event and the Veteran's acquired psychiatric disability.  As such, the Veteran should be scheduled for an appropriate VA examination to assess whether a causal link exists to his acquired psychiatric disability, to include PTSD.

On remand, any outstanding records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Contact NPRC or other appropriate agency to obtain the Veteran's full service personnel records, using the appropriate request codes ("018"/ "020").  As these are Federal facilities, all reasonable efforts should be made to obtain these records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. 

The Veteran must be notified of the attempts made and why further efforts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.§ 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2. Obtain and associate with the record any outstanding VA medical records.  All efforts to obtain additional 
evidence must be documented in the electronic record.

3. With any necessary assistance from the Veteran, obtain and associate with the record any outstanding private medical records.  All efforts to obtain additional evidence, must be documented in the electronic record.
   
If VA is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.

4. After undertaking the development listed above to the extent possible and any additional records are associated with the claims file, obtain an appropriate VA examination for the Veteran's bilateral hammertoes and bilateral pes planus.  The electronic claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.

After reviewing the claims file and examining the Veteran, the examiner should assess the current nature and severity of the Veteran's service-connected bilateral hammertoes and pes planus.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should report of signs and symptoms necessary for rating the Veteran's bilateral pes planus and bilateral hammertoes under the rating criteria.  

Also, the presence of objective evidence of pain, excess fatigability, incoordination, and weakness should be noted, as should any additional disability (including additional limitation of mobility) due to these factors.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's feet disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion for BOTH feet in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2017), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5. After undertaking the development listed above to the extent possible and any additional records are associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of any current acquired psychiatric disability, to include PTSD.  The claims file must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  An explanation for each opinion shall be provided.
  
a. The examiner must provide diagnoses of all current acquired psychiatric disabilities and any diagnosed during the appeal period. 	

b. If the Veteran is diagnosed with PTSD, the examiner should specifically opine as to whether it is at least as likely as not (a 50 percent probability of more) that that PTSD is related to an in-service stressor.

c. The examiner should also specifically opine as to whether it is at least as likely as not (a 50 percent probability or more) that any other diagnosed psychiatric had its onset during service, was caused by service, or is otherwise etiologically related to service.   
	
It should be noted that the Veteran is competent to attest to observable symptomatology.  The examiner's attention is invited to the Veteran's statements concerning the onset of his claimed disability.  The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history is inadequate.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




